In an action to recover damages, inter alia, for breach of a lease, plaintiffs appeal from an order of the Supreme Court, Rockland County (Stolarik, J.), entered May 25, 1984, which dismissed the complaint on the grounds of a defense based on documentary evidence and that the complaint failed to state a cause of action.
Order affirmed, with costs.
After the subject property was damaged by fire, plaintiffs landlords commenced this action claiming that defendant tenant was liable in tort and for breach of the lease, due to an alleged act of arson by a subtenant. Upon a review of the provisions of the lease, it is clear that the tenant may not be held liable under the lease for any damage to the property caused by fire. Moreover, the complaint fails to allege that the tenant in any way participated in the alleged arson. There is no merit to the landlords’ contention that since the tenant was still contractually obligated to the landlords under the lease, intentional tortious conduct of the subtenant could be attributed to the tenant. Thus, the complaint was properly dismissed. Mangano, J. P., Thompson, O’Connor and Weinstein, JJ., concur.